DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group II, and between Species A and Species B, as set forth in the Office action mailed on 07/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of mailed 07/01/2020 is fully withdrawn. Claims 20-23, directed to Group II, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim 1. Furthermore, claim 16, directed to Species B, is no longer withdrawn from consideration because the claim requires all of the limitations of the allowable generic claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control system programmed to control actuation voltages applied to the element array” in claim 20 and “a processing device for controlling actuation voltages applied to array elements of an element array of an electro-wetting on dielectric (EWOD) device for performing droplet manipulations on droplets on the element array” in claim 24. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Lawrence Drasner on 06/08/2021. 

The application has been amended as follows: 
Please rejoin claims 16 and 20-23.

1. (Previously Presented) A method of performing a digital biological assay in an electrowetting on dielectric (EWOD) device comprising the steps of:
inputting a sample reservoir containing biological entities and assay reagents into the EWOD device;
partitioning the sample reservoir into partitions for the digital biological assay by performing electrowetting operations with the EWOD device;
measuring a volume of each partition;
changing a condition of the partitions to initiate the digital biological assay, wherein the changed condition results in the biological entities performing a biological process to generate a product substance; and
performing the digital biological assay by the steps of:
measuring a partition property and the volume of each partition in real time, wherein the partition property is indicative of the product substance generated by the biological process of any biological entity or entities within a respective partition;
determining a concentration of the product substance in each partition by determining a relative concentration of the product substance based on the measured 
categorizing the partitions by a number of biological entities contained in each partition based on the determined concentration of the product substance. 

2. (Original) The method of claim 1, wherein the EWOD device includes integrated impedance sensing circuitry, and the volume of each partition is determined based on an impedance sensed by the impedance sensing circuitry. 

3. (Previously Presented) The method of claim 1, wherein the partition property comprises an optical property that is measured by an optical sensor of the EWOD device.

4. (Currently Amended) The method of claim 3, wherein the optical property is fluorescence or absorption of the light onto the EWOD device.

5. (Previously Presented) The method of claim 1, wherein changing the condition of the partitions to initiate the digital biological assay comprises at least one of a change in temperature, an addition of an extra chemical component, light activation, or electrochemical activation.

6. (Previously Presented) The method of claim 1, further comprising plotting time dependent changes in the partition property to determine relative concentrations of the product substance in each partition, and counting the number of biological entities in each partition.

7. (Currently Amended) The method of claim 1, wherein categorizing the partitions comprises deeming partitions that show no change in the partition property as having zero biological entities; deeming 

8. (Previously Presented) The method of claim 6, further comprising estimating an initial concentration of the biological entities in the sample reservoir.  

9. (Previously Presented) The method of claim 1, further comprising determining when a rate of partitions reaching a threshold value of the partition property falls to zero, and categorizing the partitions after the rate of partitions reaching the threshold value of the partition property falls to zero.

10. (Previously Presented) The method of claim 1, further comprising recording a partition history comprising a volume of the sample reservoir from which the partitions were generated, an order in which the partitions were generated from the sample reservoir, and the volume of each partition over time.

11. (Previously Presented) The method of claim 1, wherein partitioning the sample reservoir comprises performing at least one iteration of a partitioning process until a sufficient portion of the sample reservoir is partitioned, wherein each iteration comprises:
performing the steps of claim 1 of partitioning the sample reservoir into partitions for the digital biological assay by performing electrowetting operations with the EWOD device and measuring the volume of each partition, wherein the volume of each partition is measured with a sensing system on the EWOD device;
calculating a mean droplet volume and setting an acceptable range of variation of droplet volume relative to the mean droplet volume; 
performing an electrowetting operation to isolate partitions within the acceptable range in an assay area of the EWOD device; and


12. (Original) The method of claim 11, wherein the sensing system comprises integrated impedance sensing circuitry in the EWOD device, and the volume of each sample droplet is determined based on an impedance sensed by the impedance sensing circuitry. 

13. (Previously Presented) The method of claim 11, wherein the acceptable range is ± 0.5 standard deviations relative to the mean droplet volume. 

14. (Original) The method of claim 13, wherein the acceptable range is ± a percentage relative to the mean droplet volume.

15. (Previously Presented) The method of claim 11, comprising performing multiple iterations of the partitioning process.

16. (Currently Amended) The method of claim 11, further comprising:
inputting a reagent reservoir containing assay reagents and zero biological entities into the EWOD device;
partitioning the reagent reservoir by performing the at least one iteration until a sufficient portion of the reagent reservoir is partitioned; and
mixing a partition from the sample reservoir with a corresponding partition of the reagent reservoir to initiate the digital biological assay.

17. (Currently Amended) The method of claim 1, wherein the digital biological assay is nucleic acid amplification by polymerase chain reaction (PCR).

18. (Original) The method of claim 17, further comprising characterizing a distribution of lengths of nucleic acid molecules in the sample reservoir.

digital biological assay comprises one of an enzyme-linked immunosorbent assay (ELISA) for protein biomarker quantitation, an enzymatic assay for quantitation of enzymatic turnover, or a cell-based assay for phenotyping and genotyping.

20. (Currently Amended) A microfluidic system comprising: 
an electro-wetting on dielectric (EWOD) device comprising an element array configured to receive one or more liquid droplets, the element array comprising a plurality of individual array elements; and 
a control system programmed to control actuation voltages applied to the element array to perform the method according to claim 1.

21. (Currently Amended) The microfluidic system of claim 20, further comprising:
a plurality of thermal control elements located at different spatial locations along the EWOD device, at least one of the plurality of thermal control elements being variable in temperature with respect to time;
wherein the control system includes a thermal control unit configured to control temperatures of the plurality of thermal control elements to generate a plurality of thermal zones located at different spatial locations along the EWOD device.

22. (Original) The microfluidic system of claim 20, further comprising a light source that emits light onto the array elements, and an optical sensor configured to sense an optical property of liquid droplets dispensed onto the array elements. 

23. (Original) The microfluidic system of claim 20, further comprising integrated impedance sensing circuitry that is integrated into the array elements of the EWOD device, and a volume of liquid droplets dispensed onto the array elements is determined based on an impedance sensed by the impedance sensing circuitry.


inputting a sample reservoir containing biological entities and assay reagents into the EWOD device;
partitioning the sample reservoir into partitions for a digital biological assay by performing electrowetting operations with the EWOD device;
measuring a volume of each partition;
changing a condition of the partitions to initiate the digital biological assay, wherein the changed condition results in the biological entities performing a biological process to generate a product substance; and
performing the digital biological assay by the steps of:
measuring a partition property and the volume of each partition in real time, wherein the partition property is indicative of the product substance generated by the biological process of any biological entity or entities within a respective partition;
determining a concentration of the product substance in each partition by determining a relative concentration of the product substance based on the measured partition property and adjusting the relative concentration based on the measured volume of each partition in real time; and
categorizing the partitions by a number of biological entities contained in each partition based on the determined concentration of the product substance.

25. (Previously Presented) The non-transitory computer-readable medium of claim 24, wherein the program code further is executable by the processing device to perform partitioning the sample reservoir by performing at least one iteration of a partitioning process until a sufficient portion of the sample reservoir is partitioned, wherein each iteration comprises:
performing the steps of claim 24 of partitioning the sample reservoir into partitions for the digital biological assay by performing electrowetting operations with the 
calculating a mean droplet volume and setting an acceptable range of variation of droplet volume relative to the mean droplet volume; 
performing an electrowetting operation to isolate partitions within the acceptable range in an assay area of the EWOD device; and
performing an electrowetting operation to merge partitions outside of the acceptable range back into the sample reservoir.


Allowable Subject Matter
Claims 1-25 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 or independent claim 24 with particular attention to the limitations “performing the digital biological assay by the steps of: measuring a partition property and the volume of each partition in real time, wherein the partition property is indicative of the product substance generated by the biological process of any biological entity or entities within a respective partition; and determining a concentration of the product substance in each partition by determining a relative concentration of the product substance based on the measured partition property and adjusting the relative concentration based on the measured volume of each partition in real time”. 
The closest prior art of record is considered to be Hadwen et al. 
Hadwen discloses a method of performing a bio-chemical test (assays) on sample droplets using an EWOD device [abstract; Paras. 0024-32]) comprising the steps of: inputting a sample reservoir containing biological entities and assay reagents into the EWOD device (the EWOD device is configured to perform droplet operations including inputting droplets onto the array from large input reservoirs which interface the device with the outside world wherein the sample solution from which the parent droplets are partitioned includes a sample and regent including species such as a chemical species, a solute, a molecule or biomolecule, a particle or a cell [Paras. 0029, 0091, 0093-0095, 0103, 0129]); partitioning the sample reservoir into partitions for digital biological assay by performing electrowetting operations with the EWOD device (providing a parent droplet that is diluted by mixing with a dilution droplet via electrowetting operations [Paras. 0095, 0103, 0106, 0121; Figs. 6-7 and 9-10: Note: the parent droplet and the product droplet both meet the limitations of the “partitions”]); measuring a volume of each partition (the concentration of the product droplet is determined from measured volumes and known concentrations of both parent and diluent droplets and the volumes of the product droplets can also be directly measured [Paras. 0099-0102; 0105: Figs. 6-7 and 9-10]); changing a condition of the partitions to initiate the digital biological assay, wherein the changed condition results in the biological entities performing a biological process to generate a product substance (the parent droplet is mixed with a diluent droplet to a target concentration, the product droplet is then split into daughter droplets and the daughter droplets are split into reaction droplets wherein the reaction droplets may then be controlled so as to perform 
Although Hadwen does disclose measuring the dilution ratio B, the concentration Q, and the volumes of the parent and product droplets in real time and that an assay is performed on the reaction droplets [Paras. Paras. 0101-0103, 0116, 0129, 0131-0132; Fig. 8], Hadwen fails to teach the limitations of claims 1 and 24 wherein the partition property and volume of each partition is measured in real time during the biological assay wherein the concentration of each product substance is determined based on the measured partition property and the relative concentration is adjusted based on the measured volume of the partition in real time (i.e., the concentration is measured and adjusted during the assay). Such feature is not taught by Hadwen and it would not have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Hadwen in view of any available prior art to perform such steps. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1 or 24. Claims 2-23 and 25 are dependent from or otherwise include the limitations of claims 1 or 24 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2013/0026040 A1) disclose a EWOD device wherein individual droplets are split or merged to obtain a specific concentration and then a biological assay is performed to determine the optimal condition for protein crystallization. Gong et al. (J Gong, C-J Kim, All electronic droplet generation on-chip with real time feedback control for EWOD digital microfluidics, Lab Chip 8 (2008) 898-906) disclose a EWOD device that comprises a feedback control mechanism for obtaining droplets of uniform volume. Schertzer et al. (MJ Schertzer, RB Mrad, PE Sullivan, Automated detection of particle concentration and chemical reactions in EWOD devices, Sensors and Actuators B 164 (2012) 1-6) disclose a system for real time monitoring of the concentration of particles during chemical reactions in an EWOD device. Wijethunga et al. (PAL Wijethunga, YS Nanayakkara, P Kunchala, DW Armstrong, H Moon, On-chip drop-to-drop liquid microextraction coupled with real-time concentration monitoring technique, Anal. Chem. 83 (2011) 16585-1664) disclose the real-time concentration monitoring of a EWOD device during droplet manipulations. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795